                                                   THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    STEPHEN D. SPEELMON,                             CASE NO. C16-1526-JCC
10                          Plaintiff,                 MINUTE ORDER
11           v.

12    MITCHELL TUCKER, et al.,

13                          Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          The parties are DIRECTED to file proposed findings of fact and conclusions of law no
18   later than Tuesday, October 9, 2018.
19          DATED this 2nd day of October 2018.
20                                                       William M. McCool
                                                         Clerk of Court
21

22                                                       s/Tomas Hernandez
                                                         Deputy Clerk
23

24

25

26



     MINUTE ORDER C16-1526-JCC
     PAGE - 1
